UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2206



AMAH DEGNE URVILA GOROU,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 13, 2008                  Decided:   July 22, 2008


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Carpenter, CARPENTER & CAPT, CHARTERED, Chicago, Illinois,
for Petitioner.    Gregory G. Katsas, Acting Assistant Attorney
General, Richard M. Evans, Assistant Director, Nancy E. Friedman,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Amah Degne Urvila Gorou, a native and citizen of Cote

d’Ivoire (the Ivory Coast), filed a petition for review of the

Board of Immigration Appeals’ (“Board”) order dismissing her appeal

from the immigration judge’s order denying her applications for

asylum,   withholding     from   removal   and    withholding      under   the

Convention Against Torture (“CAT”).        Gorou abandoned her challenge

to the denial of her asylum application.          We deny the petition for

review.

           The Immigration and Naturalization Act (“INA”) requires

the Attorney General to withhold removal of an alien if the

Attorney General determines “that the alien’s life or freedom would

be   threatened   in   that   country   because    of   the    alien’s   race,

religion, nationality, membership in a particular social group, or

political opinion.” 8 U.S.C. § 1231(b)(3)(A) (2000). To establish

eligibility for withholding of removal, an alien must show a clear

probability that, if she was removed to her native country, her

“life or freedom would be threatened” on a protected ground.               Id.;

see Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                 “The

burden of proof is on the applicant for withholding of removal

. . . to establish that his or her life or freedom would be

threatened in the proposed country of removal” on account of a

protected ground.      8 C.F.R. § 1208.16(b) (2008).          A determination

regarding eligibility for withholding of removal is affirmed if


                                   - 2 -
supported by substantial evidence on the record considered as a

whole.       INS   v.   Elias-Zacarias,        502    U.S.   478,   481    (1992).

Administrative      findings    of     fact     are   conclusive     unless     any

reasonable    adjudicator      would    be     compelled     to   decide   to   the

contrary. 8 U.S.C.A. § 1252(b)(4)(B) (West 2005). This court will

reverse the Board only if “the evidence . . . presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                Elias-Zacarias, 502 U.S. at

483-84; see Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

          We find substantial evidence supports the Board’s finding

that Gorou failed to address the credibility problem with respect

to the date and manner in which she arrived in the United States

raised by her party membership card. The evidence showing that she

arrived earlier than what her testimony suggested calls into

question the remainder of her testimony and letters written in

support of her application. The record does not compel a different

result. Accordingly, we will not disturb the Board’s denial of her

application for withholding from removal.

          We also find because of the adverse credibility finding

and Gorou’s lack of objective evidence supporting her claim that it

is more likely than not she will be tortured, the Board did not err

in denying her relief under the CAT.

          We deny the petition for review.              We dispense with oral

argument because the facts and legal contentions are adequately


                                       - 3 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                  PETITION DENIED




                              - 4 -